Dismissed and Memorandum Opinion filed August 19, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00569-CV

                   MARTHA ROXANNE CORT, Appellant

                                        V.

           DAGNEE MCKINNEY AND LEROY SIMMS, Appellees

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 1015160-003

                 MEMORANDUM                      OPINION


      This is an attempted appeal from an order granting a motion for new trial.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Except in limited circumstances, not
applicable here, an order granting a motion for new trial rendered within the period
of the trial court’s plenary power is not reviewable on appeal. Wilkins v. Methodist
Health Care System, 160 S.W.3d 559, 563 (Tex. 2005).
      On August 1, 2014, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before August 12,
2014. See Tex. R. App. P. 42.3(a). On August 11, 2014, appellant filed a petition
for writ of mandamus challenging the trial court’s order, and a notice that the
notice of appeal in this cause was inadvertently filed.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Boyce, Jamison, and Donovan.




                                          2